[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-13965                   MARCH 9, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                   D. C. Docket No. 97-00003-CR-3-WLS-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

SEAN CRAWFORD,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (March 9, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges

PER CURIAM:

     Gerald B. Williams, appointed appellate counsel for Sean Crawford, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Crawford’s convictions and sentences are

AFFIRMED. In addition, Crawford’s motion for substitution of appointed

counsel is DENIED.




                                          2